        Case 17-12178-JDW                      Doc 58          Filed 01/03/19 Entered 01/03/19 04:25:44                              Desc Main
  Fill in this information to identify the case:               Document     Page 1 of 5
  Debtor 1              ALBIRDIA D. BROWN


  Debtor 2
  (Spouse, if filing)


  United States Bankruptcy Court for the:      NORTHERN DISTRICT OF MISSISSIPPI

  Case number           17-12178



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount it due. See Bankruptcy Rule 3002.1.

Name of Creditor: Ditech Financial LLC                                                         Court Claim no. (if known): 13

Last four digits of any number                                                                 Date of Payment change:
You use to identify the debtor’s account:            2092                                      Must be at least 21 days after date    02/01/2019
                                                                                               Of this notice


                                                                                               New total payment                       $872.62
                                                                                               Principal, interest, and escrow, if any


Part 1:         Escrow Account Payment Adjustment
1. Will there be a change in the debtor’s escrow account payment?
    X      No


          Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why:

Current escrow payment: $                                                               New escrow payment: $

Part 2:         Mortgage Payment Adjustment
2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s
variable-rate account?
  X        No

          Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                  attached, explain why:

Current interest rate:                                  %                             New interest rate:                              %

Current principal and interest payment: $                                             New principal and interest payment: $

Part 3:         Other Payment Change
3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

        No

   X         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                      (Court approval may be required before the payment change can take effect.)

                        Reason for change:      Lender placed insurance eff. 10/5/18-10/5/19

Current mortgage payment: $                 715.62                                   New mortgage payment : $        872.62




Official Form 410S1                                         Notice of Mortgage Payment Change                                                        Page 1
       Case 17-12178-JDW                   Doc 58      Filed 01/03/19 Entered 01/03/19 04:25:44                                Desc Main
                                                       Document     Page 2 of 5
Debtor 1   ALBIRDIA D. BROWN                                                                                        Case number (if known) 17-12178


 Part 4:     Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.

 Check the appropriate box:

   X       I am the creditor.

           I am the creditor’s authorized agent.



I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge, information, and
reasonable belief.

X /s/ ELLEN POTE                                               Date       12/28/2018
  Signature

Print                      ELLEN POTE                          Title      Bankruptcy Representative
Company                    Ditech Financial LLC
Address                    P.O. Box 6154
                           Rapid City, SD 57709-6154
Contact phone              888-298-7785                        Email      poc.team@ditech.com




Official Form 410S1                                Notice of Mortgage Payment Change                                                             Page 2
Case 17-12178-JDW       Doc 58  Filed 01/03/19 Entered 01/03/19 04:25:44                Desc Main
                               Document       Page 3 of 5
                              CERTIFICATE OF SERVICE
                     IN THE UNITED STATES BANKR UPTCY COURT
                         FOR THE District of Mississippi (Northern)

   IN RE: Albirdia D. Brown                      NO. 17-12178


            I hereby certify that on January 03, 2019, I have served a copy of this Notice and
   all attachments to the following by U.S. Mail, postage pre-paid:

   Albirdia D. Brown
   293 Cherry Brown Lane
   Ashland, MS 38603



   Via filing with the US Bankruptcy Court’s CM ECF system to the following:

   Heidi Schneller Milam
   P.O. Box 1169
   Southaven, MS 38671

   Locke D. Barkley
   6360 I-55 North
   Suite 140
   Jackson, MS 39211

   U. S. Trustee
   501 East Court Street, Suite 6-430
   Jackson, MS 39201

   This is January 03, 2019

   /s/ Ellen Pote
   Ellen Pote
   Bankruptcy Clerk
   Ditech Financial LLC
   PO Box 6154
   Rapid City, SD 57709
   Phone: 1-888-298-7785
   Fax: 1-866-529-1471
   Email: poc.team@ditech.com
Case 17-12178-JDW   Doc 58   Filed 01/03/19 Entered 01/03/19 04:25:44   Desc Main
                             Document     Page 4 of 5
Case 17-12178-JDW   Doc 58   Filed 01/03/19 Entered 01/03/19 04:25:44   Desc Main
                             Document     Page 5 of 5
